ON APPLICATION FOR REPIEARING
PER CURIAM.
Plaintiff-lessee urges it should not he cast for interest on the rent, nor for attorney’s fees, because it paid the rent in dispute into registry of the court pursuant to a court order.
With regard to the attorney’s fees, the lease provides:
“Should an agent or attorney be employed to give special attention to the enforcement of any claim of lessor arising from this lease the lessee shall pay as fees and compensation to such agent or attorney an additional sum of 10% of the amount of such claim jj: »
Since Defendant had to employ counsel to resist Plaintiff’s claim of non-liability for rent, it is entitled to recover the attorney’s fees for its successful resistance of Plaintiff’s claim under the above provision.
Regarding the award for interest, Plaintiff asked for interest on the rent it deposited in court under protest. Defendant could not have withdrawn the rent deposited without subjecting itself to liability for interest had it failed in resisting Plaintiff’s claim.
Accordingly, the application for rehearing is denied.
Rehearing refused.